Henley, C. J.
Appellant has assigned error: (1) The trial court erred in overruling the demurrer to the complaint; (2) the trial court erred in overruling the motion for a new trial. The appellants are James Johnson, David O. Ice, and John E. Jones, and they have jointly assigned error.
It appears from the record that the demurrer, to the overruling of which appellants complained, was a separate demurrer of J ames Johnson, and that the motion for a new trial, to the overruling of which appellants have excepted, was the separate motion of appellant James Johnson. The assignment of error, for this reason, does not present any question. Appellants, David O. Ice and John E. Jones, could not be affected by any ruling of the trial court on a demurrer or motion for a new trial submitted separately by James Johnson. Goss v. Wallace, 140 Ind. 541; Armstrong v. Dunn, 143 Ind. 433; McFarland v. Pierce, 151 Ind. 546; Hatfield v. Cummings, 152 Ind. 280; Green v. Heaston, 154 Ind. 127; Sheeks v. State, ex rel., 156 Ind. 508; Killian v. State, ex rel., 15 Ind. App. 261; Board, *457etc., v. Fraser, 19 Ind. App. 520; Stephens v. Smith, 27 Ind. App. 507.
Judgment affirmed.